                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

COYLE TRUCKING, INC., a
Pennsylvania Corporation, individually
and on behalf of all others similarly                    8:18CV258
situated;

                   Plaintiff,                              ORDER

      vs.

APPLIED UNDERWRITERS, INC.,
APPLIED UNDERWRITERS CAPTIVE
RISK ASSURANCE COMPANY, INC.,
CONTINENTAL INDEMNITY
COMPANY, and APPLIED RISK
SERVICES, INC.,

                   Defendants.



       IT IS ORDERED that case progression and discovery are no longer
stayed pending further order of the court.


      Dated this 19th day of March, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
